COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


TAMIKA C. HARRIS
                                             MEMORANDUM OPINION*
v.   Record No. 2394-00-3                         PER CURIAM
                                               JANUARY 30, 2001
TARGET STORES AND
 TRAVELERS INDEMNITY COMPANY OF ILLINOIS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Tamika C. Harris, on briefs), pro se.

             (Warren H. Britt; Warren H. Britt, P.C., on
             brief), for appellees.


     Tamika C. Harris (claimant) contends that the Workers'

Compensation Commission erred in (1) finding that she failed to

prove that she sustained an injury by accident arising out of

and in the course of her employment on September 6, 1999; and

(2) denying her motion for sanctions against Target Stores and

its insurer (hereinafter referred to as "employer").       Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                        I.   Injury by Accident

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "In

order to carry [the] burden of proving an 'injury by accident,'

a claimant must prove that the cause of [the] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989) (citations omitted).     Unless we can say as a matter

of law that claimant's evidence sustained her burden of proof,

the commission's findings are binding and conclusive upon us.

See Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173

S.E.2d 833, 835 (1970).

     The commission ruled that claimant did not prove that she

was injured as a result of a specific incident at work on

September 6, 1999.    As the basis for its decision, the

commission made the following findings:

                  The claimant testified that on
             September 6, 1999, she was operating a
             triple pallet rider. As she maneuvered the
             tines under a stack of pallets, and the
             rider came in contact with those pallets,
             she experienced a sudden onset of pain.
             However, this testimony is inconsistent with
             the recorded statement provided by the
             claimant on September 16, 1999, as well as
             the incident report completed by the
             claimant on that date. In neither instance
             did the claimant indicate that she sustained
             injury from an incident as described in

                                 - 2 -
          hearing testimony. Rather, the claimant
          wrote that she experienced pain in the right
          knee while operating the triple pallet
          rider.

               Further, the claimant reported
          complaints of pain at different times to two
          supervisors, [Rick] Parkinson and [Shawn]
          Pepple. Both supervisors testified that the
          claimant did not report the onset of pain
          when the triple pallet rider came in contact
          with the stack of pallets. [Tanya] Swarey
          testified that she interviewed the claimant
          on September 16, 1999, in conjunction with
          emergency treatment rendered. She testified
          that the claimant denied any trauma, and
          stated that there was a gradual increase in
          pain during the work shift. This is
          consistent with Swarey's contemporaneous
          report. Likewise, Dr. [Alan] Richardson did
          not record a history of injury due to a
          specific incident. This is consistent with
          Dr. [Gwo-Jaw] Wang's initial reports. It
          was not until October 1999 that any health
          care provider recorded a history of injury
          essentially consistent with the claimant's
          hearing testimony.

               . . . The claimant's testimony as to
          the occurrence of an incident on September
          6, 1999, is contradicted by her own
          statements on September 16, 1999, and
          reports to different supervisors and health
          care providers as to the cause of her
          symptoms . . . .

     As fact finder, the commission was entitled to accept the

testimony of employer's witnesses and to reject claimant's

hearing testimony that a specific incident occurred.    It is well

settled that credibility determinations are within the fact

finder's exclusive purview.   Goodyear Tire & Rubber Co. v.

Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).     In

this instance, the issue of whether claimant sustained an injury

                               - 3 -
due to a specific identifiable incident at work on September 6,

1999 was entirely dependent upon her credibility.    The

commission, in considering the testimony of the witnesses, the

documentary evidence, and the medical histories, found that

claimant's evidence was not sufficient to establish her claim.

In light of the inconsistencies between claimant's testimony and

her prior statements to employer and her health care providers,

we cannot say as a matter of law that her evidence sustained her

burden of proof.

                            II.   Sanctions

     In denying claimant's request for sanctions against

employer for alleged misconduct during the discovery process,

the commission found as follows:

             The claimant propounded on the employer
             various discovery requests prior to the
             scheduled hearing in this matter. The
             employer responded in a timely fashion,
             providing requested information in some
             instances, and raising objections to other
             requests. The claimant filed a voluminous
             motion to compel and motion for sanctions
             which was considered by the Deputy
             Commissioner. His findings, as reflected in
             the Opinion of May 1, 2000, are consistent
             with the record in this case. Accordingly,
             we find no reversible error in his denial of
             the claimant's motions.

     We have reviewed the record and claimant's arguments for

sanctions.    We find that the commission's findings are amply

supported by the record and that the commission did not abuse

its discretion in denying claimant's request for sanctions.


                                  - 4 -
For these reasons, we affirm the commission's decision.

                                                  Affirmed.




                        - 5 -